DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Roberson (US Patent Application Publication No. 2018/0223652) and Stokley et al. (US Patent Application Publication No. 2018/0245424).
In reference to claim 1, Auzerais discloses a system (Fig. 1B) for cementing a wellbore 1 having a casing string 2 disposed in the wellbore 1, the system comprising:
a cement tool operable to be deployed down a wellbore 1 through a casing string 2 from a surface during cementing process of the wellbore 1, wherein the cement tool includes an upper cement plug 20 operable to be received by a lower cement plug 21 disposed in the wellbore 1 (Fig. 1B);
a fiber optic cable 10 (par. 0028) fixedly coupled (Fig. 1B, par. 0028, at point 5) with the upper cement plug 20 of the cement tool such that the fiber optic cable 10 spans the wellbore 1 from the cement tool to the surface, wherein as the upper cement plug 20 is deployed down the wellbore 1, the fiber optic cable 10 is dispensed (Fig. 1B, par. 0034);
a computing device 12 communicatively coupled with the fiber optic cable 10, the computing device 12 operable to receive and process signals from the fiber optic cable 10 during the cementing process (par. 0028); and
one or more external sensors 51 disposed outside of the wellbore 1 (Fig. 1B, par. 0035).
Auzerais fails to disclose that the external sensors are operable to acoustically transmit external sensor data to the fiber optic cable, the computing device receiving the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to acoustically transmit data from the sensors to the fiber optic cable so that the sensor data can be transmitted to the surface.
Auzerais also fails to disclose that the fiber optic cable is dispensed from an upper bobbin and/or reel that is positioned at or adjacent to the surface.
Stokley discloses a fiber optic cable 122 (par. 0016) fixedly coupled with the upper cement plug 116 of the cement tool such that the fiber optic cable 122 spans the wellbore 102 from the cement tool to the surface 106 (Fig. 1), wherein as the upper cement plug 116 is deployed down the wellbore 102, the fiber optic cable 122 is dispensed, wherein the fiber optic cable 122 is dispensed from an upper bobbin 132 and/or reel 132 (par. 0019) that is positioned at or adjacent to the surface (Fig. 1, par. 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the fiber optic cable on a reel or bobbin positioned at or adjacent the surface as it amounts to a substitution of known equivalents to perform the same function, which in this case is to unwind a fiber optic cable from a reel while a cement tool is deployed towards the bottom of a well.
In reference to claim 7, Auzerais discloses that the cement tool is deployed down the wellbore 1 by injection of displacement fluid from the surface (Fig. 1B).

In reference to claim 8, Auzerais discloses a cementing device comprising:
a cement tool (Fig. 1B) operable to be deployed down a wellbore 1 from a surface during cementing process of the wellbore 1, wherein the cement tool includes an upper cement plug 20 operable to be received by a lower cement plug 21 disposed in the wellbore 1 (Fig. 1B);
a fiber optic cable 10 (par. 0028) fixedly coupled (Fig. 1B, par. 0028, at point 5) with the upper cement plug 20 of the cement tool such that the fiber optic cable 10 spans the wellbore 1 from the cement tool to the surface (Fig. 1B), wherein as the upper cement plug 20 is deployed down the wellbore 1, the fiber optic cable is dispensed (Fig. 1B, par. 0034); and
one or more external sensors 51 disposed outside of the wellbore 1 (Fig. 1B, par. 0035).
Auzerais fails to disclose that the external sensors are operable to acoustically transmit external sensor data to the fiber optic cable, the computing device receiving the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to acoustically transmit data from the sensors to the fiber optic cable so that the sensor data can be transmitted to the surface.
Auzerais also fails to disclose that the fiber optic cable is dispensed from an upper bobbin and/or reel that is positioned at or adjacent to the surface.
Stokley discloses a fiber optic cable 122 (par. 0016) fixedly coupled with the upper cement plug 116 of the cement tool such that the fiber optic cable 122 spans the wellbore 102 from the cement tool to the surface 106 (Fig. 1), wherein as the upper cement plug 116 is deployed down the wellbore 102, the fiber optic cable 122 is dispensed, wherein the fiber optic cable 122 is dispensed from an upper bobbin 132 and/or reel 132 (par. 0019) that is positioned at or adjacent to the surface (Fig. 1, par. 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the fiber optic cable on a reel or bobbin positioned at or adjacent the surface as it amounts to a substitution of known equivalents to perform the same function, which in this case is to unwind a fiber optic cable from a reel while a cement tool is deployed towards the bottom of a well.
In reference to claim 12, Auzerais discloses that the fiber optic cable 10 is communicatively coupled with a computing device 12 (par. 0028) which is operable to receive and process signals from the fiber optic cable (Fig. 1B)
In reference to claim 15, Auzerais discloses that the cement tool is deployed down the wellbore by injection of displacement fluid from the surface (Fig. 1B).

Claims 2, 4, 9, 11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Roberson (US Patent Application Publication No. 2018/0223652) and Stokley et al. (US Patent Application Publication No. 2018/0245424) as applied to claims 1 and 8 above, and further in view of Ravi et al. (US Patent Application Publication No. 2014/0180592).
In reference to claims 2 and 9, Auzerais fails to disclose that the fiber optic cable is a distributed acoustic sensor, wherein the fiber optic cable acoustically detects cement properties of the cementing process.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
In reference to claims 4 and 11, Auzerais discloses that the cement properties measured includes flow detection external to the wellbore 1 (Fig. 1B, par. 0037, “flow data” measured by a sensor positioned as shown in Fig. 1B would include flow detection external to the wellbore). 

In reference to claim 16, Auzerais discloses a method comprising: 
deploying a cementing device down a wellbore 1 from a surface during cementing process of the wellbore 1 (Fig. 1B), the cementing device including: 
a cement tool, wherein the cement tool includes an upper cement plug 20 operable to be received by a lower cement plug 21 disposed in the wellbore 1 (Fig. 1B); and 
a fiber optic cable 10 (par. 0028) fixedly coupled (Fig. 1B, par. 0028, at point 5) with the upper cement plug 20 of the cement tool such that the fiber optic cable 10 spans the wellbore 1 from the cement tool to the surface (Fig. 1B), wherein as the upper cement plug 20 is deployed down the wellbore 1, the fiber optic cable is dispensed (Fig. 1B, par. 0028); 
receiving, by a computing device 12 communicatively coupled with the fiber optic cable 10, signals from the fiber optic cable 10 during the cementing process (par. 0028); 
processing, by the computing device 12, the signals from the fiber optic cable 10 (par. 0028); 
measuring, by one or more external sensors 51 disposed outside of the wellbore 1, parameters of the wellbore and/or the cementing process (par. 0035); and
receiving, by the computing device 12, the external sensor data via the fiber optic cable 10 (par. 0035).
Auzerais fails to disclose acoustically detecting, by the fiber optic cable, cement properties of the cementing process; acoustically transmitting, from the one or more external sensors, external sensor data to the fiber optic cable.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.
Auzerais also fails to disclose that the fiber optic cable is dispensed from an upper bobbin and/or reel that is positioned at or adjacent to the surface.
Stokley discloses a fiber optic cable 122 (par. 0016) fixedly coupled with the upper cement plug 116 of the cement tool such that the fiber optic cable 122 spans the wellbore 102 from the cement tool to the surface 106 (Fig. 1), wherein as the upper cement plug 116 is deployed down the wellbore 102, the fiber optic cable 122 is dispensed, wherein the fiber optic cable 122 is dispensed from an upper bobbin 132 and/or reel 132 (par. 0019) that is positioned at or adjacent to the surface (Fig. 1, par. 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the fiber optic cable on a reel or bobbin positioned at or adjacent the surface as it amounts to a substitution of known equivalents to perform the same function, which in this case is to unwind a fiber optic cable from a reel while a cement tool is deployed towards the bottom of a well.
In reference to claim 17, Ravi discloses that the fiber optic cable is a distributed acoustic sensor (par. 0021).
In reference to claim 20, Auzerais discloses injecting displacement fluid into the wellbore from the surface to deploy the cement tool (Fig. 1B).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Roberson (US Patent Application Publication No. 2018/0223652), Stokley et al. (US Patent Application Publication No. 2018/0245424) and Ravi et al. (US Patent Application Publication No. 2014/0180592) as applied to claims 2 and 9 above, and further in view of RODDY et al. (US Patent Application Publication No. 2013/0213647).
In reference to claims 3 and 10, Auzerais fails to disclose that the cement properties include wellbore leak, including a gas, water, hydrocarbon or cement leak.  However, Ravi discloses that acoustic sensors can detect the location of fluid leaks (par. 0033).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect fluid leaks so that the location of a leak can be determined and corrective action can be taken.
Further, RODDY discloses that spacer fluids are known to comprise water (par. 0040).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a water based spacer fluid as water is known to function effectively as a spacer.  Further, when combined, this would result in a water based spacer fluid leaking into the cement slurry and this would constitute a water leak.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/12/22